Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application and Claims
Claims 1-24 are pending.
Claim 1 was amended and/or newly added in the Applicant’s filing on 8/12/2021.
This office action is being issued in response to the Applicant's filing on 8/12/2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
The claim(s) recite(s) a method relating to real-time market analysis through multi-dimensional, multi-confirmation risk assessment, risk recognition, risk allocation, and risk transfer system, comprising the steps of: calculating risk and displaying the calculated risk in terms of colors, symbols, and numbers; dynamically calculating and displaying risk components of at least one lower time frame; and observing in real time, the formation of a Halved Hybrid Nozzlelism shape at least partially in response to the relationship between said dynamically calculating and displaying specialized interjected mid pivot of the at least one higher time frame as taken with respect to said dynamically calculating and displaying vertical risk components of at least one lower time frame comprising: (1) real-time analyzing and dynamically calculating current values of at least one combination of one interjected Specialized pivot and seven Zone lines creating eight Hybrid Dynamic Zone lines and at least one Hybrid Dynamic Risk Zones, with relative price position with each other, including angular movement of Interjected Hybrid mid pivot, on a vertical, market vehicle price scale; (2) real-time displaying mid zone line, a components of Hybrid Dynamic Zone lines of a Lower time frame, combining with an Interjected Specialized mid pivot of a Higher time frame, creating a Hybrid, for the Halved Hybrid Nozzlelism; and (3) real-time displaying at least one Halved Hybrid Nozzlelism shape partially or in full, with concentration of either Bullish Believers, Bearish Believers, or Neutral Believers along with a Risk assessment, a Risk recognition, a Risk confirmation, a Risk designation, a Risk transfer, a Risk assignment, forecast, identifications, symbols and alerts, during formation and/or at completion of various types and components of Halved 
These limitations, as drafted, recite a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate and/or mitigate risk, which is a fundamental economic practice and thus grouped as a certain method of organizing human activity. Accordingly, the claim recites an abstract idea.
Alternatively, these limitations, as drafted, recite a method that, under its broadest reasonable interpretation, covers a series of steps instructing how to calculate and/or graph risk, which is a process that can be performed in the human mind, such as an observation, an evaluation, a judgment, and an opinion. As such, the limitations are grouped as a mental process. Accordingly, the claim recites an abstract idea.
Examiner notes that claims directed to “’collecting information, analyzing it, and displaying certain results of the collection and analysis,’ where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” are directed to a mental process. see Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016).
This abstract idea is not integrated into a practical application because it fails to recite any computer components beyond that of generically recited computer elements, such as a computer and a processor. (see Claim 1).  The computer elements are recited at a high-level of generality (i.e., as a generic computer system performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim recites an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the using a processor to perform the process amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

No additional computer components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generically recited computer. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the judicial exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  These claim(s) are also not patent eligible.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are replete with structural, grammatical and/or punctuation problems.
For example, Claim 1 recites: 
A computer method, relating to real-time market analysis through multidimensional, multi-confirmation risk assessment, risk recognition, risk allocation, and risk transfer system, without needing technical analysis, comprising the steps of …

Technical analysis generally refers to a trading discipline employed to evaluate investments and identify trading by analyzing statistical trends gathered from trading activity, such as price movement and volume. 	The claimed invention appears to be performing technical analysis (i.e. analyzing statistical trends gathered from trading activity.) 
The specification actually states that the “visual pattern [of the calculated data] helps indicate trading clues such as training to understand important events occurring within financial markets such as market trend changes, breakouts, retracements, new highs, new lows, directional forecastings, 
Claim 1 also recites a method comprising:
processing, by at least one specific purpose computer, equipped with a Risk analyzer, which is part of a multidimensional risk analysis system, which is utilized as a plug-in or as an add-on.

How does the risk analyzer being utilized as a plug-in or as an add-on differ from a risk analyzer not being utilized as a plug-in or add-on? How has utilization been changed, if at all, based upon the plug-in or add-on nature of the structural element?  
Examiner notes that a method claim is defined by the method steps performed by the system, not necessarily the structural elements. If the method steps are performed the same regardless of the plug-in or add-on nature of the risk analyzer, the nature of the structural element has no patentable weight.
Additionally, is the risk analyzer a plug-in or add-on to the special purpose computer? Or is the multidimensional risk analysis system (of which the risk analyzer is a sub-component) a plug-in or add-on to another larger system?
Claim 1 recites a method comprising: 
calculating risk and displaying the calculated risk in terms of colors, symbols and numbers;

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements/steps.  see MPEP § 2172.01.  
For example, the claim recites calculating the risk. The claim does not recite the receipt of input from which the risk is calculated nor define the risk being calculated. The risk of rain? The risk of a missed shipment? The risk of fraud? The risk of financial loss? 
Assumedly, there is some form of input to allow for said calculations but the claim method jumps straight to calculating said risk for the undefined thing.
Claim 1 also recites a method comprising:
processing, by at least one specific purpose computer, equipped with a Risk analyzer, a Risk processor, a Risk assessor, a Risk Designator, which further comprises an internal market moving risk, economic event risk, a multiple conditions risk, price perception risk, time duration risk, trend risk, zone range risk, family and characteristic risk; multiple displays and multiple memories, and servers; capable of analyzing data, creating, displaying, and changing 

The method is processing what by at least one specific purpose computer? The claim, as written, does not recite what is being processed. 
A method claim is defined by the method steps being actively performed.
The method claim recites the structural components of the system (e.g. Risk analyzer, a Risk processor, a Risk assessor, a Risk Designator, and multiple displays and multiple memories, and servers) that are not materially involved in the method steps performed. 
The method claim recites capabilities (e.g. capable of analyzing data, creating, displaying, and changing shapes, multiple ribbons, patterns, multiple symbols, Risk Dimensions with numbering, multiple colors, alerts, exploration, with at least one real-time market feed with real-time market data) of the system not the method steps actually being performed by the system. 
Claim 1 also recites a method comprising:
an internal market moving risk, economic event risk, a multiple conditions risk, price perception risk, time duration risk, trend risk, zone range risk, family and characteristic risk.

Regarding “price perception risk,” “zone range risk,” and family and characteristic risk,” Examiner notes that the term is not a term with an established definition in the prior art but rather a term “coined” by the Applicant. While “an inventor may choose to be his own lexicographer if he defines the specific terms used to describe the invention with reasonable ‘clarity, deliberateness, and precision.’” see Teleflex Inc. v. Ficosa North America Corp., 63 USPQ2 1374, 1380 (Fed. Cir. 2002), citing In re Paulsen, 31 USPQ2d 1889 (Fed. Cir. 1994). Examiner asserts that the specification fails to satisfy such conditions.
Claim 1 also recites a method comprising:
dynamically calculating and displaying, by such at least one specific purpose computer, risk components of at least one lower time frame; 

Claim 1 is rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claim 1 states “lower time frame." Claim language fails to indicate what constitutes nor even recites a baseline “time frame.” As said lower time frame could be any time frame, said claim limitation fails to establish any limitations upon the “lower time frame.”
Claim 1 also recites:
and observing in real time, the formation of a Halved Hybrid Nozzlelism shape at least partially in response to the relationship between said dynamically calculating and displaying specialized interjected mid pivot of the at least one higher time frame as taken with respect to said dynamically calculating and displaying vertical risk components of at least one lower time frame.

“[T]he formation of a Halved Hybrid Nozzlelism shape at least partially in response to the relationship between said dynamically calculating and displaying.” The shape is in response to (1) calculating and (2) displaying? Or the shape is in response to the relationship between the calculated risk components? 
Does a Halved Hybrid Nozzlelism shape necessarily form based upon the relationship? If the formation of a Halved Hybrid Nozzlelism shape might (i.e. potentially) be formed but not necessarily be formed, then the claim limitations based upon the condition (i.e. formation of a Halved Hybrid Nozzlelism shape) are not exercised or triggered. Therefore, the claim limitations based upon the condition are optional claim limitations. As a matter of linguistic precision, optional claim limitations do not narrow the scope of the invention, since they can always be omitted. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). As the Applicant does not address what happens should the optional claim limitations fail, Examiner assumes that nothing happens (i.e. the method stops). An alternate interpretation is that merely the claim limitations based upon the condition are not triggered or performed. 
Regarding “a Halved Hybrid Nozzlelism shape,” Examiner notes that the term is not a term with an established definition in the prior art but rather a term “coined” by the Applicant. While “an inventor may choose to be his own lexicographer if he defines the specific terms used to describe the invention with reasonable ‘clarity, deliberateness, and precision.’” see Teleflex Inc. v. Ficosa North America Corp., 63 USPQ2 1374, 1380 (Fed. Cir. 2002), citing In re Paulsen, 31 USPQ2d 1889 (Fed. Cir. 1994). Examiner asserts that the specification fails to satisfy such conditions.
Claim 1, as amended, now recites a method wherein:
wherein the risk analyzer analyzes market risk factor to quantify at least one market risk and is located in a market-data processing center.

Does this mean that the risk analyzer is in a market-data processing center? Or that the entire system, wherein the risk analyzer is a component element of the system, is in a market-data processing center? 
Does this mean that the location of the system is in a market-data processing center (e.g. it is a building or other location where market data is processed)? Because, assuming that the system 
Claim 1, as amended, now recites a method wherein:
the halved hybrid nozzelism is a general shape which may appear to be that of a nozzle cut in half or a pattern of a variety of indicator combinations.

This amendment does not resolve the previously asserted §112, 2nd paragraph, rejections.
Claim 1, as written, contain terms that are subjective or determinations of whether the claim limitations are satisfied are subjective. Specifically, said claims contain terminology such as a “general shape” of a nozzle cut in half. Recent court decisions issued by the Court of Appeals for the Federal Circuit (CAFC) noted that claims are indefinite in circumstances where a claim contains a term that is completely dependent on a person’s subjective opinion. see Datamize, LLC v. Plumtree Software, Inc., 75 USPQ2d 1801, 1807 (Fed. Cir. 2005). As such, claims containing the cited claim limitations are rejected under § 112, 2nd paragraph.
Then there is the issue that the shape is that “of a nozzle cut in half.” A “nozzle” is a device designed to control the direction or characteristics of a fluid flow as it exists (or enters) an enclosed chamber or pipe. A “nozzle” is not a shape. A “nozzle” does not have a designated shape.
Claims 1 also recites an immaterial claim limitation, as such claim language indicates that the recited steps are optional, in that they may or may not be performed. see MPEP § 2103 I C; In re Johnson, 77 USPQ2d 1788 (Fed Cir 2006). Claim language such as “if, may, might, can, could”, are deemed to be optional claim language. Specifically, “the halved hybrid nozzelism is a general shape which may appear to be that of a nozzle cut in half” which also means that it may not appear to be that of a nozzle cut in half. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted. The Courts have held that actions which may or may not be performed are indefinite and do not distinguish the claim from the prior art. see In re Collier, 158 USPQ 266 (CCPA 1968). Therefore, such a claim limitation is immaterial as it neither expands nor narrows the scope of the claim(s), and such claim language fails to particularly point out and distinctly claim the subject matter of the invention.
 Applicant is requested to review all pending claims and make corrections as needed.
Because Claims 1-24 are so indefinite, no art rejection is warranted as substantial guesswork would be involved in determining the scope and content of these claims. see In re Steele, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ2d, 1653, 1655 (BPAI 1989); and In re Wilson, 65 USPQ 494 (CCPA 1970).  Prior art pertinent to the disclosed invention is nevertheless cited and applicants are 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Escher (US Patent 6,801,201) in view of Wallman (US Patent 6,801,199).
Regarding Claim 1, Escher discloses a computer method, relating to real-time market analysis through multi -dimensional, multi-confirmation risk assessment, risk recognition, risk allocation, and risk transfer system, without needing technical analysis, comprising the steps of:
calculating risk (of a trend change) and displaying the calculated risk in terms of symbols and numbers. (see fig. 2-3; col. 5, line 60 – col. 6, line 6);
b)    processing, by at least one specific purpose computer, equipped with a Risk analyzer, which is part of a multidimensional (trend height, trend duration, pattern height, symmetry) risk analysis system, which is utilized as a plug-in or a as a plug-in or as an add-on, a Risk processor, a Risk assessor, a Risk Designator, which further comprises processors including an internal market moving risk, economic event risk, a multiple conditions risk, price perception risk which is one of the eight dimensional risks in a multidimensional risk analysis system, time duration risk, trend risk, zone range risk which is one of the eight dimensional risks in a multidimensional risk analysis system, family and characteristic risk 
c)    dynamically calculating and displaying, by such at least one specific purpose computer, risk components of at least one lower time frame; and observing in real time, the formation of a Halved Hybrid Nozzlelism shape at least partially in response to the relationship between said dynamically calculating and displaying specialized interjected mid pivot of the at least one higher time frame as taken with respect to said dynamically calculating and displaying vertical risk components of at least one lower time frame (see abstract; fig. 2-4) comprising:
c1) real-time analyzing and dynamically calculating, by such at least one specific purpose computer, current values of at least one combination of one interjected Specialized pivot and seven Zone lines creating eight Hybrid Dynamic Zone lines and at least one Hybrid Dynamic Risk Zones, with relative price position with each other, including angular movement of Interjected Hybrid mid pivot, on a vertical, market vehicle price scale.(see abstract; fig. 2-4);
c2) real-time displaying, by such at least one specific purpose computer, mid zone line, a components of Hybrid Dynamic Zone lines of a Lower time frame, combining with an Interjected Specialized mid pivot of a Higher time frame, creating a Hybrid, for the Halved Hybrid Nozzlelism. (see abstract; fig. 2-4); and
c3)
wherein the processor is calculating the number of multiple risk dimensions and sub-categories of various risks (experiential rating and expected percentage move), number of symbols (symbol), number of colors (black and white) and number of alphanumerical characters required per time frame (day). (see fig. 2-3);
wherein the risk analyzer analyzes market risk factor (trends) to quantify at least one market risk (of a trend change). (see col. 5, line 60 – col. 6, line 6) and is located in a market-data processing center; and
wherein the halved hybrid nozzelism is a general shape which may appear to be that of a nozzle cut in half or a pattern of a variety of indicator combinations. (see fig. 2-3).
Escher does not explicitly teach a method comprising displaying the calculated risk in terms of colors, although Escher discloses a method comprising displaying the calculated risk in terms of black on white. (see fig. 2-3).
Wallman discloses a method comprising calculating risk and displaying the calculated risk in terms of colors, symbols and numbers. (see col. 5, lines 47-62).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Escher by incorporating the ability to communicate risk through color, as disclosed by Wallman, thereby enabling an additional avenue by which to communicate information to the user.
Regarding Claims 2-24, such claims recite substantially similar limitations as previously rejected claims and, therefore, would have been obvious based upon previously rejected claims or are otherwise disclosed by the prior art applied in previously rejected claims.

Response to Arguments
Applicant's arguments filed 8/12/2021 have been fully considered but they are not persuasive. 

§101 Rejection
Applicant argues:
For the risk analyzer, amended claim 1 states that Risk Analyzer “analyze” market risk factor to quantify at least one market risk. The Risk analyzer is a specific component and cannot be done in a person’s head, is tangible. Therefore, the computer can’t be generic because the risk analyzer is not part of a typical computer. As to location in the claimed invention, the risk analyzer is located in the market data processing center 105. 



The Examiner respectfully disagrees. 
As to the Applicant’s assertion that the “[r]isk analyzer is a specific component” and “the computer can’t be generic because the risk analyzer is not part of a typical computer,” the Examiner respectfully disagrees.
Claim 1 recites “the risk analyzer analyzes market risk factor to quantify at least one market risk.”
A “risk analyzer” is a hardware or a software component of a computer system. The component is being defined by the function that the component is performing (i.e. analysis of market risk factors to quantify one market risk). Any component that can perform that function (i.e. analysis of market risk factors to quantify one market risk) is a “risk analyzer.”	
MPEP §2106.05(b) states:
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008). MPEP §2106.05(b)(I).

A “risk analyzer” is a general propose computer or computer component using conventional computer functions (i.e. calculation capabilities) to apply the judicial exception (i.e. analysis of market risk factors to quantify one market risk). As such, the “risk analyzer” does not qualify as a special or 
Additionally, performing repetitive calculations (i.e. market risk calculations) is a well-understood, routine and conventional computerized activity performed by a general purpose computer. see MPEP §2106.05(d)(II). As such, utilizing a computer or computer component to analyze market risk factor to quantify at least one market risk does not amount to significantly more than the judicial exception, and does not satisfy Step 2B of the §101 Guidelines.
As to the Applicant’s assertion that a “Risk analyzer is a specific component and cannot be done in a person’s head, is tangible,” the Examiner respectfully disagrees.
The October 2019 Update: Subject Matter Eligibility memorandum recites:
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. see October 2019 Update, p. 7. 

A “risk analyzer” is being defined by the function that the component is performing (i.e. analysis of market risk factors to quantify one market risk). Analyzing market risk factors to quantify at least one market risk would be a form of observations, evaluations, judgments, and opinions normally performed in the human mind. Specifically, analyzing market risk factors to quantify at least one market risk would be analogous to “collecting information, analyzing it, and displaying certain results of the collection and analysis” as in Electric Power Group, LLC v. Alstom, S.A. (Fed. Cir. 2016). see October 2019 Update, p. 7. The “risk analyzer” is performing a function that is a mental process.
The October 2019 Update: Subject Matter Eligibility memorandum recites:

The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.

In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. For instance, in Voter Verified, Inc. v. Election Systems & Software LLC, the Federal Circuit relied upon the specification in explaining that the claimed steps of voting, verifying the vote, and submitting the vote for tabulation are human cognitive 

There is no requirement that a mental process has to be performed within a person’s head, or that the mental process cannot be performed on a computer or computer component. The fact that the mental process (i.e. risk analysis) is assigned to a tangible component (i.e. a risk analyzer), without more, does not overcome Step 2A, Prong One, of the 2019 §101 Guidelines.
Examiner asserts that the same rationale and logic applies to the risk processor.
Examiner notes that Claim 1 recites a method comprising
processing, by at least one specific purpose computer, equipped with a Risk analyzer, which is part of a multidimensional risk analysis system, which is utilized as a plug-in or as an add-on, a Risk processor, a Risk assessor, a Risk Designator …

wherein the processor is calculating the number of multiple risk dimensions and sub-categories of various risks, number of symbols, number of colors, and number of alphanumeric characters required per time frame.

The special purpose computer is equipped with a risk processor. Examiner notes that “equipped with” just means that the computer has a risk processor not that the special computer is actively utilizing the risk processor. Examiner also notes that computer systems inherently have a processor (e.g. CPU).

§112, 2nd Paragraph, Rejections
Applicant argues:
In addition to the Examiner asking what is being processed, Page 11 lines 1-6 of the specification and amended claim 1, clearly define what the processor is doing. It is calculating the number of multiple risk dimensions and sub-categories of various risks, number of symbols, number of colors, and number of alphanumeric characters required per time frame (tick data to any higher time frame). see Arguments, p. 29.

The Examiner respectfully disagrees.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  see In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q). Essentially, the claims need to stand on their own. 
For example, Applicant is arguing “tick data.” Tick data is a measure of the minimum upward or downward movement in the price of a security or the change in the price of a security from one trade 
If the limitations from the specification need to be read into the claims for the claims to make sense, then the claims are incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Examiner also issued rejections based upon numerous terms recited in the claims that have no established meaning in the prior art and are not defined in the specification, such as “price perception risk.” see Non-Final Rejection, pp. 5-6. The Applicant argues that “price perception risk” and other terms were defined in the specification. see Arguments, pp. 29-32.
For example, Applicant recites: 
For example, in the specification, page 128, lines 1-5: "Dynamic Sectional Price Risk" is also known as price perception risk. It is defined as one of the eight dimensional risks in the multidimensional risk analysis systems. It is categorized into Sections 'a', 'b’, 'c', 'd', 'e', and 'f ; "a", "b", and "c" are used to define price perception risk for Bullish Believers; "d" is used to define profit taking for Bullish Believers; "e" and "f" are used to define price perception risk for Bearish Believers. see Arguments, p. 31.

The Examiner respectfully disagrees.
According to the specification, price perception risk is analogous to dynamic sectional price risk. Neither of those terms have an established meaning in the prior art. As such, the specification has to define the term with reasonable “clarity, deliberateness, and precision.” see Teleflex Inc. v. Ficosa North America Corp., 63 USPQ2 1374, 1380 (Fed. Cir. 2002), citing In re Paulsen, 31 USPQ2d 1889 (Fed. Cir. 1994).
The cited passage in the specification does not define what price perception risk is. The cited passage recites that price perception risk is one of eight risk types calculated by the system and recites that price perception risk results are categorized into six sections, but that does not define what price perception risk is.
Examiner has concerns that, based upon the Applicant’s arguments, that price perception risk. might not even be enabled. That the specification does not provide sufficient instruction to enable one of ordinary skill in the art to even calculate price perception risk. 
Examiner also issued a rejection based upon the observance of “a Halved Hybrid Nozzelism shape” on a display. see Non-Final Rejection, p. 6. The claim limitation hinges upon whether the displayed shape is “a Halved Hybrid Nozzelism shape.” see Claim 1.
Teleflex Inc. v. Ficosa North America Corp., 63 USPQ2 1374, 1380 (Fed. Cir. 2002), citing In re Paulsen, 31 USPQ2d 1889 (Fed. Cir. 1994).
Applicant argues that guidance is provided by the specification. see Arguments, pp. 30-31. The specification does recite a series of method steps to generate the halved hybrid nozzelism shape but those steps are not recited in the claims. However, as stated previously, limitations from the specification are not read into the claims.  see In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q). Essentially, the claims need to stand on their own. 
If the limitations from the specification need to be read into the claims for the claims to make sense, then the claims are incomplete for omitting essential steps/elements, such omission amounting to a gap between the steps/elements.  see MPEP § 2172.01.  
Examiner also notes that the Applicant continually references portions of the specification for guidance and, even assuming that the specification could be imported into the claims, the referenced portions of the specification are littered with optional claim language (e.g. can, may, could, preferably). 
Case in point, the Applicant cites to the specification as defining the halved hybrid nozzelism shape. see Arguments, p. 32.
The specification recites:
Within this disclosure, the term "Halved Hybrid Nozzlelism" 6000 (FIG. 8) is utilized not to describe a physical nozzle, but to instead illustrate a general shape (that may appear to be that of a nozzle cut in half) or pattern of a variety of indicator combinations, which is utilized to help an ordinary skilled user or trader without extensive as when the mid zone line 1040 and blue line 2381 combine. Visually this can be seen in the shape of a nozzle that is cut in half and zone line 1040 is seen in the shape of “stairs” in which those stairs (zone line 1040) are moving upwards or downwards toward blue line 2381 or moving upwards or downwards away from blue line 2381. The shaded area shown within the red-dotted box is an example of Halved Hybrid Nozzlelism shape. This visual pattern helps indicate trading clues such as training to understand important events occurring within financial markets such as market trend changes, breakouts, retracements, new highs, new lows, directional forecastings, reversals, pullbacks, and many other such trading clues. see specification, p. 43, lines 13.

Halved hybrid nozzleism shape is a shape. A general shape. That may (or may not) appear to that of a nozzle cut in half, assuming that all parties can agree on what the shape of a nozzle might be. The shape may also be unconnected to the shape of a nozzle cut in half. The shape could just be a pattern of indicator patterns. This definition does not provide “reasonable ‘clarity, deliberateness, and see Teleflex Inc. v. Ficosa North America Corp., 63 USPQ2 1374, 1380 (Fed. Cir. 2002), citing In re Paulsen, 31 USPQ2d 1889 (Fed. Cir. 1994).
As to the location of the risk analyzer, the Applicant argues:
In terms of whether the risk analyzer is in a market-data processing center, as described in amended claim 1, the market data processing center comprises at least one processor, at least one risk assessor, at least one risk analyzer and at least one history database server. The risk analyzer is part of the multidimensional risk analysis system, which is utilized as a plug-in or as an add-on to such programmable market data software. The market data processing center comprises at least one programmable market data software. It is therefore concluded that the risk analyzer is part of the market data processing center as mentioned directly in the specifications. see Arguments, p. 31.
The Applicant’s arguments have created more issues.
Claim 1 recites a method comprising “processing, by at least one specific purpose computer, equipped with a Risk analyzer, which is part of a multidimensional risk analysis system.” 
Claim 1 also recites a method comprising “wherein the risk analyzer analyzes market risk factor to quantify at least one market risk and is located in a market-data processing center.”
Claim 1 appears to indicate that the risk analyzer is (1) a component of a specific purpose computer and (2) a component of a market-data processing center. Is the risk analyzer a component of a specific purpose computer or a market-data processing center?

§103 Rejection
Applicant argues that the previously asserted prior art (Escher and Wallman) fail to teach or suggest the claimed invention.
Specifically, Applicant argues that Escher fails to teach a method comprising “calculating risk and displayed the calculated risk in terms of colors, symbols and numbers.” see Arguments, pp. 32-33.
Escher recites:
A price formation, price pattern or chart pattern is a pattern that indicates changes in the supply and demand for a stock, which cause prices to rise and fall. Over periods of time, these changes often cause visual patterns to appear in price charts. Predictable price movements often occur follow price patterns. A reversal pattern is a type of price pattern that is believed to indicate a change in the direction of a price trend. If prices are trending down then a reversal pattern will be bullish since its appearance is believed to indicate prices will move higher. Examples of bullish reversal patterns include double bottoms and head and shoulder bottoms. Similarly, if prices are trending up then a reversal pattern will be bearish. Examples of bearish reversal patterns include double tops and head and shoulder tops. see col. 1, line 58 – col. 2, line 4.

Once a pattern has been recognized and the rich feature set stored, the chart markup and annotation method of the present invention can be applied. Generally, the time series, or a portion thereof containing the recognized formation, is displayed as a graphical time series chart. The time series can be displayed as an OHLC, candlestick or bar chart, as desired. Since the pivot point data set contains both spatial and time data, the pivot points can be easily identified and marked on the displayed time series. Lines are then drawn between the pivot points to graphically display the recognized pattern, and the pivot points are labeled with the relevant spatial and/or time data, typically with their associated price and/or date. see col. 6, line 62 – col. 7, line 7.

Escher discloses a method comprising calculating risk (risk of a change in a price trend). see col. 1, line 58 – col. 2, line 4. The calculated risk is displayed as a graphical time series chart. see col. 6, line 62 – col. 7, line 7. The calculated risk is displayed in terms of color (such as black and white). see fig. 2 -3. The calculated risk is displayed in terms of symbols and numbers (spatial, time, date and price data). see col. 6, line 62 – col. 7, line 7; fig. 2 – 3.
Wallerman recites:
In the embodiment shown in FIG. 1, the user may select various risk tolerances to see the differences in how the investment may potentially grow (or potentially shrink) over the selected time period. The user may select his or her preferred level of risk using, for example, risk control panel 13, which in FIG. 1 is depicted as a digital risk thermometer. Other implementations of the risk control panel 13 are envisioned with the present invention. For example, a risk control panel may be displayed as an analog thermometer with a color indicating the change in risk from one extreme to another, such as from blue (no risk) to red (high risk). Alternatively, the "risk thermometer" could range from a dark color (e.g., black) to a light color (e.g., white) with gradually changing colors as the risk level moves from no risk to high risk, for example. A slidable bar or slider is also possible for use as the risk control panel 13 according to the present invention. see col. 5, lines 47-63.

In FIG. 1, the graph 10 displays the value of the investment with various levels of certainty regions. These certainty regions represent the likelihood that the actual outcome will fall in the associated region. Levels of certainty such as, for example 50%, 25%, and 5% may be displayed. In the example shown in FIG. 1, only two certainty regions are depicted for simplicity reasons. The light gray region 14 represents the 25% certainty region, whereas the dark gray region 16 represents the 50% certainty region. The most likely outcomes occur in the middle region of the graph because they fall closer to the mean value, whereas the least likely outcomes occur farther from the mean value. see col. 6, lines 26 – 36.





Applicant also argues:
Applicant would also like to point out that by citing these two U.S. approved patents as a 103 rejection, the Examiner has contradicted himself by first asserting in his 101 rejection that there is no actual invention by the applicant, yet, later asserts (erroneously) that these two U.S. approved patents combined show all the elements as in the claimed invention in the Examiner’s 103 rejection, thus, acknowledging that the applicant’s invention is not abstract. Surely, the Examiner is not asserting that these two already approved patents cited against applicant lack novelty. see Arguments, pp. 34-35.
The Examiner respectfully disagrees.
Whether the claim is directed to an abstract idea is only relevant to a §101 analysis.  A prior art analysis, such as one resulting in a §102 or a §103 rejection, is a search for prior art. The only thing common between the two rejections (i.e. between a §101 and §103 rejection) is the interpretation of the claims. That interpretation of the claims is the same regardless of whether the interpretation is applied under §101 or §103. There is nothing contradictory about asserting a §101 and a §103 rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M BORLINGHAUS whose telephone number is (571)272-6924.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jason Borlinghaus/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        January 14, 2022